State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 19, 2015                    106587
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

SHAYLEN M. NOLAN,
                    Appellant.
________________________________


Calendar Date:   October 20, 2015

Before:   Peters, P.J., Lahtinen, Garry and Clark, JJ.

                              __________


     Richard V. Manning, Parishville, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Ashley M.
Monette, Law Intern), for respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered November 7, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In July 2012, defendant waived indictment and agreed to be
prosecuted by a superior court information charging her with
criminal nuisance in the first degree stemming from allegations
that she allowed heroin to be sold from her apartment in exchange
for free drugs and rent money. Defendant pleaded guilty as
charged with the understanding that, if she were accepted into
and successfully completed the Clinton County Drug Court program,
she would be placed on probation for five years with a period of
community service and she would be obligated to cooperate and
provide truthful testimony against certain codefendants.
                                -2-               106587

Defendant was thereafter accepted into the drug court program.
In May 2013, upon completion of, among other things, certain
inpatient and intensive outpatient treatment, and, based on the
availability of a supportive living program in Albany County,
County Court agreed to administratively discharge defendant from
the drug court program and sentenced her to a period of five
years of probation and 100 hours of community service and imposed
the requisite $375 in associated fines and surcharges.1 Four
months later, defendant was returned to County Court on a bench
warrant for a violation of probation stemming from, among other
things, her discharge from the supportive living program. In
November 2013, defendant admitted to violating her probation and
County Court revoked her probation and resentenced her to a
prison term of 1a to 4 years. Defendant appeals.

      We affirm. To the extent that defendant contends that
County Court erred in resentencing her without an updated
presentence investigation report, such claim is unpreserved for
our review inasmuch as defendant failed to request an updated
report, raise an objection during resentencing or move to vacate
the resentence (see People v Dorfeuille, 127 AD3d 1414, 1414-1415
[2015], lv denied 26 NY3d 928 [2015]; People v Alexander, 110
AD3d 1111, 1111 [2014], lv denied 22 NY3d 1154 [2014]). With
respect to defendant's claim that her resentence is harsh and
excessive, we find no extraordinary circumstances nor any abuse
of discretion warranting a reduction of the resentence in the
interest of justice (see People v Crowell, 119 AD3d 1163, 1164
[2014], lv denied 24 NY3d 1083 [2014]; People v Fitzgerald, 100
AD3d 1268, 1269 [2012], lv denied 20 NY3d 1011 [2013]).

        Lahtinen, Garry and Clark, JJ., concur.




    1
        Defendant's probation supervision was temporarily
transferred to Albany County; however, the subject violation of
probation petition was filed prior to the final transfer thereof.
                        -3-                  106587

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court